  Case 19-10214 Doc             69 Filed 06/05/19 Entered                 06/05/19 17:55:20
              Desc             Main Document           Page                1 of 7




                 UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF VERMONT
                                   x
                                   :
In re:                             : INVOLUNTARY CHAPTER 7
                                   :
HERMITAGE INN REAL ESTATE          :
HOLDING COMPANY, LLC               : CASE NO. 19-10214
                                   :
               Alleged Debtor      : Re: ECF No. 31
                                   x

  LIMITED OBJECTION TO MOTION OF AD HOC COMMITTEE MEMBERS OF
 HERMITAGE INN REAL ESTATE HOLDING COMPANY, LLC TO INTERVENE IN
   BANKRUPTCY CASE PURSUANT TO BANKRUPTCY RULES 1018 AND 2018

       Hermitage Inn Real Estate Holding Company, LLC (“HIREHCO”), the alleged debtor

herein, by and through its undersigned counsel, respectfully objects, on a limited basis, to the

Motion of Ad Hoc Committee Members of Hermitage Inn Real Estate Holding Company, LLC to

Intervene in Bankruptcy Case Pursuant to Bankruptcy Rules 1018 and 2018 (ECF No. 31)( the

“Motion”). In support of its limited objection, HIREHCO represents as follows:

       1.      This involuntary case was commenced on May 22, 2019 upon the filing of an

involuntary petition for relief under Chapter 7 by Bobbi Resek, Dan Solaz and Lakeland Bank

(collectively, the “Petitioning Creditors”). To date, no order for relief has entered with regard to

the involuntary petition.

       2.      On May 28, 2019, HIREHCO, together with its affiliated entity, Hermitage Club,

LLC (the “Club”) filed voluntary petitions for reorganization in the United States Bankruptcy

Court for the District of Connecticut, Hartford Division (the “Connecticut Bankruptcy Cases”). A

motion for joint administration of the Connecticut Bankruptcy Cases is pending. HIREHCO and

the Club have also filed a motion to approve debtor-in-possession financing with Restructured



                                                 1
    Case 19-10214 Doc                69 Filed 06/05/19 Entered                       06/05/19 17:55:20
                Desc                Main Document           Page                      2 of 7




Opportunities Investors, Inc. (“DIP Lender”) which will enable the companies to maintain their

businesses during their Chapter 11 proceedings.

        3.       On May 29, 2019, a group representing itself as an Ad Hoc Committee of Members

of Hermitage Inn Real Estate Holding Co., LLC (the “Movant”) seeking to intervene in this

involuntary Chapter 7 case and in any other related cases that come before this Court. On May

31, 2019, the Movant filed a notice of joinder in support of motions to transfer venue of the

Connecticut Bankruptcy Cases, ECF 38 (the “Joinder Notice”).

        4.       The Movant seeks to intervene and participate in this involuntary bankruptcy

proceeding on the basis that it represents “187 individuals who paid membership fees and dues”.

However, no support for this assertion is provided to the Court or the parties herein. There is no

way to determine, therefore, who the Movant is or what interests, if any, they have in this current

proceeding.

        5.       HIREHCO did not collect membership dues and may not have a direct relationship

to all of the members of the Movant.1 HIREHCO did receive funds from some Club members

through its 100k Club Membership program but the Movant does not disclose whether all, many

or just a few of its group of 187 individuals have claims as participants in the 100k Membership

program.2 There is no way to determine the interest the Movant has to these proceedings without

additional information identifying the members of the Movant and their respective interest in these

proceedings.




1
  Hermitage Club, LLC, a debtor in the Connecticut Bankruptcy Cases collected membership fees and dues from its
members.
2
  Timothy Treanor, in his Declaration filed in support of the Motion, refers to the 100k Membership program as the
“100 Club Memberships.”


                                                        2
  Case 19-10214 Doc             69 Filed 06/05/19 Entered                  06/05/19 17:55:20
              Desc             Main Document           Page                 3 of 7




       6.      Rule 2019 of the Federal Rules of Bankruptcy Procedure governs ad hoc

committees in Chapter 11 and Chapter 9 cases and sets forth required disclosures for “every group

or committee that consists of or represents, and every entity that represents, multiple creditors or

equity security holders that are (A) acting in concert to advance their common interests, and (b)

not composed entirely of affiliates or insiders of one another.” Among the required disclosures

are (i) the name, address and the “nature and amount of each disclosable economic interest held in

relation to the debtor as of the date the entity was employed or the group or committee was formed”

Rule 2019(c)(2) (A)(B).

       7.      At a minimum, the Movant should make the disclosures set forth in Rule 2019

before consideration of the Motion. Absent disclosure of the nature and extent of the relationship,

if any, between Movant and HIREHCO or the Club, the Court lacks sufficient information upon

which to make a finding that intervention is permissible under Rules 1018 and 2018 of the Federal

Rules of Bankruptcy Procedure.

       8.      “The bankruptcy court must determine a party’s status on a case by case basis to

see if this party has a sufficient stake in the proceeding which would require representation.” In

re Ionosphere Clubs, Inc., 101 Bankr. 844, 849 (Bkrtcy. S.D.N.Y. 1989). The Ionosphere court,

while stating that Rule 2018 is to be given a liberal construction, nevertheless ruled against the

party petitioning to intervene because, inter alia, their interests were adequately represented in the

case by existing parties and intervention would result in undue delay.

       9.      In addition, the Ionosphere court noted that “[a]dditionally, allowing [proposed

intervenor] to intervene based upon its meager Bankruptcy Rule 2019 authorization platform, is

inappropriate because some ticketholders may not want to be represented by [proposed intervenor].



                                                  3
    Case 19-10214 Doc                 69 Filed 06/05/19 Entered                         06/05/19 17:55:20
                Desc                 Main Document           Page                        4 of 7




As a result, further litigation may occur as these claimants object to [proposed intervenor’s]

representation.” Ionosphere at 854.3 In the within case, this Court has not been provided with any

disclosure with respect to the authorization to represent the group, exposing the case to the

potential for further and protracted litigation with respect to the ability of the Movant to represent

the interest of a group.

         10.      The Movant must provide this Court with sufficient information on its authorization

to represent the group and sufficiently identify the relationship of each member of the group to the

within case. Absent that, there is no basis for this Court to determine that the Movant is a proper

party for intervention.

         11.      The Movant asserts that courts have granted motions to intervene in similar

circumstances and in a situation analogous to this one. Movant refers to In re First Interregional

Equity Corp., 218 Bankr. 731, 736 (Bkrtcy. D. N.J. 1997) in support of its assertion. The First

Interregional case, however, involved requested intervention by a Chapter 11 Trustee and the

Official Committee of Unsecured Creditors in securities issues related to the bankruptcy estate.

Other than both involving bankruptcy estates and parties requesting intervention, it is difficult to

identify the common ground with unidentified members of an undefined group seeking

intervention in this involuntary Chapter 7 case prior to entry of an order for relief.




3
 In Ionosphere, the proposed intervenor was a consumer rights group purporting to represent all ticketholders of
Eastern Airlines. However, the petitioner only received and filed specific authorization from 8 out of a potential
100,000 ticketholders and only 3 of the 8 identified the amount of the claims held.


                                                          4
  Case 19-10214 Doc          69 Filed 06/05/19 Entered               06/05/19 17:55:20
              Desc          Main Document           Page              5 of 7




      WHEREFORE, for all the foregoing reasons, HIREHCO respectfully submits this limited

objection to the Motion of Ad Hoc Committee Members of Hermitage Inn Real Estate Holding

Company, LLC to Intervene in Bankruptcy Case Pursuant to Bankruptcy Rules 1018 and 2018.

Dated: June 5, 2019                                ALLEGED DEBTOR,
       New Haven, Connecticut                      HERMITAGE INN REAL ESTATE
                                                   HOLDING COMPANY, LLC


                                             By:      /s/Douglas S. Skalka
                                                   Douglas S. Skalka (ct00616)
                                                   NEUBERT, PEPE & MONTEITH, P.C.
                                                   195 Church Street
                                                   New Haven, Connecticut 06510
                                                   (203) 821-2000
                                                   dskalka@npmlaw.com

                                                   and

                                                   Thomas P. Simon
                                                   McCormick, Fitzpatrick, Kasper & Burchard,
                                                   P.C.
                                                   40 George Street
                                                   Burlington, Vermont 05402
                                                   (802) 863-3494
                                                   tps@mc-fitz.com




                                            5
  Case 19-10214 Doc             69 Filed 06/05/19 Entered                  06/05/19 17:55:20
              Desc             Main Document           Page                 6 of 7


                 UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF VERMONT
                                   x
                                   :
In re:                             : INVOLUNTARY CHAPTER 7
                                   :
HERMITAGE INN REAL ESTATE          :
HOLDING COMPANY, LLC               : CASE NO. 19-10214 (CAB)
                                   :
               Alleged Debtor      :
                                   x

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 5, 2019, the foregoing Limited Objection To

Motion Of Ad Hoc Committee Members Of Hermitage Inn Real Estate Holding Company, LLC

To Intervene In Bankruptcy Case Pursuant To Bankruptcy Rules 1018 and 2018 was electronically

filed. Notice of this filing was sent by e-mail to all parties by operation of the Court’s electronic

filing system or by mail to anyone unable to accept electronic filing. Parties may access this filing

through the Court’s system.

Dated: June 5, 2019                                     ALLEGED DEBTOR,
       Burlington, Vermont                              HERMITAGE INN REAL ESTATE
                                                        HOLDING COMPANY, LLC


                                                  By:      /s/Douglas S. Skalka
                                                        Douglas S. Skalka, Esq. (ct00616)
                                                        NEUBERT, PEPE & MONTEITH, P.C.
                                                        195 Church Street
                                                        New Haven, Connecticut 06510
                                                        (203) 821-2000
                                                        dskalka@npmlaw.com




                                                 6
  Case 19-10214 Doc           69 Filed 06/05/19 Entered       06/05/19 17:55:20
              Desc           Main Document           Page      7 of 7


                                      Service List

Electronic Mail Notice List

   •   Edward Gordon Adrian eadrian@msdvt.com, kshamis@msdvt.com
   •   James B Anderson jba@rsclaw.com, tlf@rsclaw.com
   •   Shannon Aldridge Bertrand bertrand@fgmvt.com, sgraham@fgmvt.com
   •   Andre Denis Bouffard abouffard@drm.com, mbottino@drm.com
   •   Robert S DiPalma rdipalma@pfclaw.com
   •   David N. Dunn ddunn@pdsclaw.com, mgundry@pdsclaw.com
   •   Elizabeth A. Glynn eag@rsclaw.com, ccs@rsclaw.com
   •   John J. Kennelly kennelly@vermontcounsel.com, jda@vermontcounsel.com
   •   Tavian M. Mayer tavian@mayerlaw.com
   •   Paul F. O'Donnell, Esq. podonnell@hinckleyallen.com
   •   Lisa M. Penpraze lisa.penpraze@usdoj.gov
   •   Heather Elizabeth Ross hross@sheeheyvt.com, bsides@sheeheyvt.com
   •   Jess T. Schwidde jtsesq@vtbankruptcylaw.com, j_schwidde@yahoo.com
   •   Thomas P. Simon tps@mc-fitz.com
   •   Douglas S. Skalka dskalka@npmlaw.com, smowery@npmlaw.com;
       npm.bankruptcy@gmail.com
   •   U S Trustee ustpregion02.vt.ecf@usdoj.gov

Manual Notice List

       Patrick M. Birney, Esq.
       Robinson & Cole LLP
       280 Trumbull Street
       Hartford, CT 06103

       Erin Kennedy, Esq.
       Forman Holt
       66 Route 17 North
       Paramus, NJ 07652




                                           7
